a divorce action, defendant appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Nassau County, entered July 27, 1979, as awarded her counsel fees and disbursements in the sum of $1,500. Judgment modified, on the facts, by increasing the award of counsel fees and disbursements to $2,083.93. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Although the record before this court does not support defendant’s request for more than $11,000 in legal fees, it would appear that the sum of $1,500 awarded by Special Term is insufficient to cover both legal fees and disbursements. Consequently, an additional reimbursement for disbursements is required. Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.